Exhibit 10.36

 

BUSINESS LOAN AGREEMENT

 

This Agreement dated as of February 4, 2004, is between Bank of America, N.A.
(the “Bank”) and RemedyTemp, Inc. (the “Borrower”).

 

1. DEFINITIONS

 

In addition to the terms, which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:

 

“Borrowing Base” means the sum of:

 

  (a) 80% of the balance due on Acceptable Receivables less Five Million Dollars
($5,000,000); and

 

  (b) 100% of the principal amount of Bank of America certificates of deposit
pledged to the Bank.

 

In calculating the Borrowing Base as provided above, the Bank shall deduct as an
offset against Acceptable Receivables (i) accrued payroll for temporary
staffing, and (ii) the accrued gross margin split due licensees. After
calculating the Borrowing Base as provided above, the Bank shall deduct from
such portion of the Borrowing Base such reserves as Bank may establish from time
to time in its reasonable credit judgment, including, without limitation,
reserves for letters of credit issued hereunder, and the amount of estimated
maximum exposure, as reasonably determined by Bank from time to time, under any
interest rate contracts which Borrower enters into with Bank (including interest
rate swaps, caps, floors, options thereon, combinations thereof, or similar
contracts).

 

“Acceptable Receivable” means an account receivable which satisfies the
following requirements:

 

  a. The account has resulted from the sale of goods or the performance of
services by the Borrower or any of its Subsidiaries in the ordinary course of
the businesses of the Borrower or any such Subsidiary and without any further
obligation on their part to service, repair, or maintain any such goods sold
other than pursuant to any applicable warranty.

 

  b. There are no conditions which must be satisfied before the Borrower and/or
any Subsidiary is entitled to receive payment of the account. Accounts arising
from COD sales, consignments or guaranteed sales are not acceptable.

 

  c. The debtor upon the account does not claim any defense to payment of the
account, whether well founded or otherwise, to the extent of the claim made.

 

  d. The account balance does not include the amount of any counterclaims or
offsets which have been or may be asserted against the Borrower or any

 

1



--------------------------------------------------------------------------------

       Subsidiary by the account debtor (including offsets for any “contra
accounts” owed by the Borrower or any Subsidiary to the account debtor for goods
purchased by the Borrower or any Subsidiary or for services performed for the
Borrower or any Subsidiary). To the extent any counterclaims, offsets, or contra
accounts exist in favor of the debtor, such amounts shall be deducted from the
account balance.

 

  e. The account represents a genuine obligation of the account debtor for goods
sold to and accepted by the debtor, or for services performed for and accepted
by the debtor. To the extent any credit balances exist in favor of the debtor,
such credit balances shall be deducted from the account balance.

 

  f. The Borrower or any Subsidiary has sent an invoice to the debtor in the
amount of the account.

 

  g. Neither the Borrower nor any Subsidiary is prohibited by the laws of the
state where the account debtor is located from bringing an action in the courts
of that state to enforce the debtor’s obligation to pay the account. The
Borrower and its Subsidiaries have taken all appropriate actions to ensure
access to the courts of the state where the account debtor is located,
including, where necessary, the filing of a Notice of Business Activities Report
or other similar filing with the applicable state agency or the qualification by
the Borrower or such Subsidiary as a foreign corporation authorized to transact
business in such state.

 

  h. The account is owned by the Borrower or a Subsidiary free of any title
defects or any liens or interests of others except the security interest in
favor of the Bank.

 

  i. The debtor upon the account is not any of the following:

 

(i) an employee, Affiliate, parent or Subsidiary of the Borrower, or an entity
which has common officers or directors with the Borrower.

 

(ii) the U.S. government or any agency or department of the U.S. government
unless the Borrower and its Subsidiaries comply with the procedures in the
Federal Assignment of Claims Act of 1940 (41 U.S.C. §15) with respect to the
obligation; provided however, accounts owed to Borrower by the Federal Reserve
Bank, up to an aggregate amount of $200,000, shall be Acceptable Receivables.

 

(iii) any state, county, city, town or municipality; provided, however, accounts
owed to Borrower by any state, county, city, town or municipality up to an
aggregate amount of $300,000 shall be Acceptable Receivables.

 

2



--------------------------------------------------------------------------------

(iv) any person or entity located in a foreign country unless the account is
supported by an irrevocable letter of credit issued by a bank acceptable to the
Bank, and, if requested by the Bank, the original of such letter of credit
and/or any usance drafts drawn under such letter of credit and accepted by the
issuing or confirming bank have been delivered to the Bank, or the account is
covered by foreign credit insurance acceptable to the Bank and the account is
otherwise an Acceptable Receivable.

 

(v) any person or entity to whom the Borrower or any Subsidiary is obligated for
goods purchased by the Borrower or any Subsidiary or for services performed by
the Borrower or any Subsidiary, to the extent of the claim against the Borrower
or any such Subsidiary.

 

  j. The account is not in default. An account will be considered in default if
any of the following occur:

 

(i) The account is not paid within 60 days from its invoice date or 30 days from
its due date, which ever occurs first;

 

(ii) The debtor obligated upon the account suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or

 

(iii) Any petition is filed by or against the debtor obligated upon the account
under any bankruptcy law or any other law or laws for the relief of debtors.

 

  k. The account is not the obligation of a debtor who is in default (as defined
above) on 50% or more of the accounts upon which such debtor is obligated.

 

  l. The account does not arise from the sale of goods which remain in the
Borrower’s or any Subsidiary’s possession or under the Borrower’s or any
Subsidiary’s control.

 

  m. The account is not evidenced by a promissory note or chattel paper.

 

  n. The account is otherwise acceptable to the Bank in the exercise of its
reasonable credit judgment.

 

  o. In addition to the foregoing limitations, the dollar amount of accounts
included as Acceptable Receivables which are the obligations of a single debtor
shall not exceed the concentration limit established for that debtor. To the
extent the total of such accounts exceeds a debtor’s concentration limit, the
amount of any such excess shall be excluded. The concentration limit for each
debtor shall be equal to 15% of the total amount of the gross accounts
receivable of the Borrower and its Subsidiaries at that time.

 

3



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition by the
Borrower of all or substantially all of the assets of a person or entity or of
any business or division of a person or entity; or (ii) the acquisition by the
Borrower of in excess of fifty percent (50%) of the capital stock, partnership
interests, membership interests or equity of any person or entity, or otherwise
causing any entity to become a subsidiary of the Borrower.

 

“Acceptable Acquisition” means an Acquisition:

 

  a. If the total value of the cash and other consideration paid for all
Acquisitions made after the date of this Agreement will not exceed Twenty Two
Million Dollars ($22,000,000), including the Acquisition of the business of John
Edwards; provided, however, (1) in fiscal year 2004, the total amount of the
cash and other consideration paid for all Acquisitions (including Acquisitions
involving Personnel Services) will not exceed Thirteen Million Dollars
($13,000,000), including the Acquisition of the business of John Edwards and (2)
in any fiscal year the total amount of cash and other consideration paid for all
Acceptable Acquisitions involving Personnel Services shall not exceed an
aggregate amount of One Million Five Hundred Thousand Dollars ($1,500,000):

 

(i) where the business being acquired is substantially the same as the
Borrower’s present business (including Personnel Services);

 

(ii) which is undertaken in accordance with all applicable requirements of law;

 

(iii) where prior, effective written consent or approval of such Acquisition has
been given by the board of directors or equivalent governing body of the Person
(or the holder of the assets) to be acquired;

 

(iv) a statement showing that, on a pro forma consolidated basis immediately
after the Acquisition, the Borrower will be in full compliance with this
Agreement (including a break-out of the acquiree’s funded and contingent debts
assumed by the Borrower in connection with any Acquisition);

 

(v) within 30 days after the closing of the Acquisition, the Borrower has
delivered to the Bank a statement of sources and uses of funds;

 

(vi) each entity to be acquired has a positive EBIT for the four (4) fiscal
quarters ending on the fiscal quarter ended immediately prior to the date of the
consummation of the subject Acquisition. “EBIT” means net income, less income or
plus loss from discontinued

 

4



--------------------------------------------------------------------------------

operations and extraordinary items, plus income taxes, plus interest expense.

 

  b. After giving effect to the proposed Acquisition, there exists available
credit under this Agreement of at least Five Million Dollars ($5,000,000).

 

  c. Where the Borrower has delivered to the Bank at least 15 days prior to the
Acquisition with respect to an Acquisition in the amount greater than Two
Hundred Thousand Dollars ($200,000):

 

(i) a compliance certificate showing, on a pro forma consolidated basis for the
Borrower and the acquiree, compliance with this Agreement for the most recently
ended fiscal quarter of the Borrower and the underlying calculations showing
such compliance, including a break-out of the acquiree’s figures.

 

(ii) financial statements of the entity to be acquired, prepared by a certified
public accountant (excluding licensees which may be entity prepared), for such
entity’s last two fiscal years and the latest interim fiscal period, all in form
and content reasonably acceptable to the Bank.

 

For purposes hereof, “consideration” paid for an Acquisition means all value
given, including cash, stock of the Borrower, and all liabilities of the
acquiree which are to be assumed by the Borrower, including all funded debt and
contingent liabilities but excluding normal trade debt and accruals; provided,
however, that “consideration” shall exclude contractual “earn out” obligations
based on future financial performance benchmarks of the acquiree.

 

“Affiliate” means, as applied to any person or entity, any other person or
entity directly or indirectly controlling, controlled by, or under common
control with, that person or entity. For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by,” and “under common control with”) as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that person or entity,
whether through the ownership of voting securities or by contract or otherwise.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with
generally acceptable accounting principles, and (b) in respect of any Synthetic
Lease Obligation, the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with generally acceptable accounting principles if
such lease were accounted for as a capital lease.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

5



--------------------------------------------------------------------------------

  a. any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); provided that a Change of Control shall not include the transfer of all
of the ownership interest of Robert Emmett McDonough, Sr. to Georgetown
University upon the death of Robert Emmett McDonough, Sr.

 

  b. during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Credit Limit” means Forty Million Dollars ($40,000,000).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

  a. all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

6



--------------------------------------------------------------------------------

  b. all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

  c. net payment obligations of such Person under any Swap Contract;

 

  d. all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

  e. indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

  f. capital leases and Synthetic Lease Obligations; and

 

  g. all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net payment obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in any other Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit, in each case to the extent such Acquisition or
investment would be classified as investments on a balance sheet prepared in
accordance with generally accepted accounting principles. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Guarantors” means, collectively, REMX, Inc., Remedy Temporary Services, Inc.
and Remedy Intelligent Staffing, Inc. and shall include any additional Persons
in accordance with Section 9.18 hereof.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

7



--------------------------------------------------------------------------------

“Material Adverse Effect” means:

 

  a. a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Subsidiaries taken as a whole;

 

  b. a material impairment of the ability of any Loan Party to perform its
obligations under any loan document to which it is a party; or

 

  c. a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any loan document to which it is a
party.

 

“Material Subsidiary” means any Subsidiary of the Borrower that has more than
One Million Dollars ($1,000,000) of assets or that has more than One Million
Dollars ($1,000,000) of revenues for the four prior fiscal quarters; provided
that the total consolidated assets of Subsidiaries of the Borrower that are not
Material Subsidiaries shall not exceed Two Million Dollars ($2,000,000) at any
time, and provided, further, that the total consolidated revenues for the prior
four fiscal quarters of all Subsidiaries that are not Material Subsidiaries
shall not exceed Two Million Dollars ($2,000,000).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Personnel Services” means any businesses that are incidental or related to
Borrower’s temporary services business, including, without limitation, safety
risk management, consultation for benefits administration, and psychological
test consultation for prospective employees of clients.

 

“Subsidiary” of the Borrower means a corporation partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both
by the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any

 

8



--------------------------------------------------------------------------------

master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Bank or any Affiliate of
the Bank).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

2. LINE OF CREDIT

 

2.1 Line of Credit Amount.

 

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower. The amount of the line of credit (the “Commitment”)
is equal to the lesser of (i) the Credit Limit or (ii) the Borrowing Base.

 

(b) This is a revolving line of credit providing for cash advances with a within
line facility for letters of credit. During the availability period, the
Borrower may repay principal amounts and re-borrow them.

 

(c) The outstanding principal balance of all advances under the line of credit
may not at any time exceed the Credit Limit.

 

(d) The Borrower agrees not to permit the outstanding principal balance of
advances under the line of credit plus the outstanding amounts of any letters of
credit, including amounts drawn on letters of credit and not yet reimbursed, to
exceed the Commitment. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand. The Bank may
apply payments received from the Borrower under this Paragraph to the
obligations of the Borrower to the Bank in the order and the manner as the Bank,
in its discretion, may determine.

 

9



--------------------------------------------------------------------------------

2.2 Availability Period. The line of credit is available between the date of
this Agreement and June 1, 2005, or such earlier date as the availability may
terminate as provided in this Agreement (the “Expiration Date”).

 

2.3 Interest Rate.

 

(a) Unless the Borrower elects an optional interest rate as described below, the
rate is a rate per year equal to the Bank’s Prime Rate plus the Applicable
Margin as defined below.

 

(b) The Prime Rate is the rate of interest publicly announced from time to time
by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

 

2.4 Repayment Terms.

 

(a) Except as provided in Section 3.1, Borrower will pay interest in arrears on
February 1, 2004, and then monthly thereafter until payment in full of any
principal outstanding under this line of credit.

 

(b) The Borrower will repay in full all principal and any unpaid interest or
other charges outstanding under this line of credit no later than the Expiration
Date. Any interest period for an optional interest rate (as described below)
shall expire no later than the Expiration Date.

 

2.5 Optional Interest Rates. Instead of the interest rate based on the Bank’s
Prime Rate, the Borrower may elect the optional interest rate listed below
during interest periods agreed to by the Bank and the Borrower. The optional
interest rate shall be subject to the terms and conditions described later in
this Agreement. Any principal amount bearing interest at an optional rate under
this Agreement is referred to as a “Portion.” The following optional interest
rate is available: The LIBOR Rate plus the Applicable Margin as defined below.

 

2.6 Applicable Margin. The Applicable Margin shall be the following amounts per
annum based upon the aggregate amount of credit outstanding under this Agreement
as of the date of determination. For the purpose hereof, “credit outstanding”
includes the aggregate amount of all cash advances and the undrawn and drawn and
unreimbursed amount of all letters of credit:

 

Pricing Level

--------------------------------------------------------------------------------

  

Credit Outstanding

--------------------------------------------------------------------------------

   Applicable Margin in Percentage Points Per Annum


--------------------------------------------------------------------------------

            Prime Rate+


--------------------------------------------------------------------------------

    LIBOR+


--------------------------------------------------------------------------------

 

1

  

Amounts greater than

$16,000,000

   0.50 %   1.50 %

2

  

Amounts equal to or less

than $16,000,000

   0.00 %   0.75 %

 

10



--------------------------------------------------------------------------------

2.7 Letters of Credit.

 

(a) This line of credit may be used for financing:

 

(i) standby letters of credit with a maximum maturity of 365 days but not to
extend more than 365 days beyond the Expiration Date; provided, however, that
any letter of credit having a maturity beyond the Expiration Date must be fully
cash collateralized in a manner acceptable to the Bank no later than the
Expiration Date.

 

(ii) The amount of the letters of credit outstanding at any one time (including
amounts drawn on the letters of credit and not yet reimbursed) may not exceed
the Credit Limit.

 

(iii) The letters of credit set forth below are outstanding from the Bank for
the account of the Borrower. As of the date of this Agreement, these letters of
credit shall be deemed to be outstanding under this Agreement, and shall be
subject to all the terms and conditions stated in this Agreement.

 

Letter of Credit

--------------------------------------------------------------------------------

  

Beneficiary

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

   Expiry


--------------------------------------------------------------------------------

3038261

  

Liberty Mutual

Insurance Company

   $ 14,750,000.00    2/29/04

3048974

  

Pacific Employers

Insurance Company

   $ 7,161,407.00    3/31/04

 

 

11



--------------------------------------------------------------------------------

(b) The Borrower agrees:

 

(i) any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

 

(ii) the issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary reasonably acceptable to
the Bank.

 

(iii) to sign the Bank’s form or Application and Agreement for Standby Letter of
Credit.

 

(iv) to pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

 

(v) to allow the Bank to automatically charge it’s checking account for
applicable fees, discounts, and other charges.

 

(vi) To pay the Bank a nonrefundable fee, calculated on the basis of the amount
of letters of credit outstanding during the period, equal to the Applicable
Margin for LIBOR Rate advances set forth in Section 2.6 hereof based upon the
amount of credit outstanding (as defined in Section 2.6), payable quarterly in
arrears. If there is a default under this Agreement, at the Bank’s option, the
amount of the fee shall be two percentage points higher than the fee otherwise
provided herein.

 

3. OPTIONAL INTEREST RATES

 

3.1 Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on the last day of each interest period, in the case of an interest
period of greater than three (3) months, on each three (3) month anniversary of
the commencement of such interest period. At the end of any interest period, the
interest rate will revert to the rate based on the Prime Rate, unless the
Borrower has designated another optional interest rate for the Portion. No
Portion will be converted to a different interest rate during the applicable
interest period. Upon the occurrence of an event of default under this
Agreement, the Bank may terminate the availability of optional interest rates
for interest periods commencing after the default occurs.

 

3.2 LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:

 

(a) The interest period during which the LIBOR Rate will be in effect will be
one, two, three, or six months. The first day of the interest period must be a
day other than a Saturday or a Sunday on which the Bank is open for business in
New York and London and dealing in offshore dollars (a “LIBOR Banking Day”). The
last day of the interest period and the actual number of days during the
interest period will be determined by the Bank using the practices of the London
inter-bank market.

 

12



--------------------------------------------------------------------------------

(b) Each LIBOR Rate Portion will be for an amount not less than One Hundred
Thousand Dollars ($100,000).

 

(c) The “LIBOR Rate” means the interest rate determined by the following
formula, rounded upward to the nearest 1/100 of one percent. (All amounts in the
calculation will be determined by the Bank as of the first day of the interest
period.)

 

LIBOR Rate =    London Inter-Bank Offered Rate           (1.00 - Reserve
Percentage)     

 

Where,

 

(iv) “London Inter-Bank Offered Rate” means the average interest rate at which
U. S. dollar deposits would be offered for the applicable interest period by
major banks in the London inter-bank market, as shown on the Telerate Page 3750
(or any successor page) at approximately 11:00 a.m. London time two (2) London
Banking Days before the commencement of the interest period. If such rate does
not appear on the Telerate Page 3750 (or any successor page), the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A “London Banking Day” is a day on which the Bank’s London
Banking Center is open for business and dealing in offshore dollars.

 

(v) “Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

 

(d) The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Los Angeles time on the LIBOR Banking Day preceding the day on which
the London Inter-Bank Offered Rate will be set, as specified above. For example,
if there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.

 

(e) The Borrower may not elect a LIBOR Rate with respect to any principal amount
which is scheduled to be repaid before the last day of the applicable interest
period.

 

(f) Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.

 

(g) The prepayment fee shall be in an amount sufficient to compensate the Bank
for any loss, cost or expense incurred by it as a result of the prepayment,
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Portion
or from

 

13



--------------------------------------------------------------------------------

fees payable to terminate the deposits from which such funds were obtained. The
Borrower shall also pay any customary administrative fees charged by the Bank in
connection with the foregoing. For purposes of this paragraph, the Bank shall be
deemed to have funded each portion by a matching deposit or other borrowing in
the applicable interbank market, whether or not such Portion was in fact so
funded.

 

(h) The Bank will have no obligation to accept an election for a LIBOR Rate
Portion if any of the following described events has occurred and is continuing:

 

(i) Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or

 

(ii) the LIBOR Rate does not accurately reflect the cost of a LIBOR Rate
Portion.

 

(i) If Borrower elects the LIBOR Rate option and if thereafter the LIBOR Rate
becomes unavailable at any time, the outstanding principal balance of advances
under the line of credit shall bear interest at the Prime Rate; provided
however, in such event, the Borrower may have the option to elect to have the
outstanding principal balance of advances under the line of credit bear interest
at an alternate optional interest rate acceptable to Bank, so long as such
interest rate is available to Bank.

 

4. FEES AND EXPENSES

 

4.1 Fees.

 

(a) The Borrower agrees to a fee equal to any difference between the Credit
Limit and the amount of credit it actually uses, determined by the weighted
average credit outstanding during the specified period, calculated at 0.25% per
annum. The calculation of credit outstanding shall include the undrawn amount of
letters of credit. The fee is due on March 31, 2004, for the period from the
date hereof to March 31, 2004, and on the last day of each following quarter
thereafter for the fiscal quarter period then ended.

 

(b) Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified for such waiver or amendment. Nothing in this
paragraph shall imply that the Bank is obligated to agree to any waiver or
amendment requested by the Borrower. The Bank may impose additional requirements
as a condition to any waiver or amendment.

 

4.2 Expenses. The Borrower agrees to immediately repay the Bank for expenses
that include, but are not limited to, filing, recording and search fees and
documentation fees.

 

4.3 Reimbursement Costs.

 

14



--------------------------------------------------------------------------------

(a) The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys’ fees,
including any allocated costs of the Bank’s in-house counsel.

 

(b) The Borrower agrees to reimburse the Bank for the cost of periodic audits
(including, without limitation, $7,109.00 for the audit performed in September,
2003) and appraisals of the personal property collateral securing this
Agreement, at such intervals as the Bank may reasonably require not to exceed
twice per year so long as no Event of Default has occurred and is continuing
hereunder. The audits and appraisals may be performed by employees of the Bank
or by independent appraisers.

 

5. COLLATERAL

 

5.1 Borrower Personal Property. The Borrower’s obligations to the Bank under
this Agreement will be secured by personal property the Borrower now owns or
will own in the future as listed below. The collateral is further defined in
security agreement(s) executed by the Borrower. In addition, all personal
property collateral securing this Agreement shall also secure all other present
and future obligations of the Borrower to the Bank (excluding any consumer
credit covered by the federal Truth in Lending law, unless the Borrower has
otherwise agreed in writing). All personal property collateral securing any
other present or future obligations of the Borrower to the Bank shall also
secure this Agreement.

 

(a) Bank of America certificate(s) of deposit, in an aggregate amount not less
than $16,000,000 for which the Bank will provide the highest certificate of
deposit rate available to it. Borrower may, after the date hereof, obtain and
pledge to Bank additional Bank of America certificates of deposit in an
aggregate amount exceeding $16,000,000; provided that if Borrower obtains and
pledges to Bank more than two (2) additional certificates of deposit, Borrower
shall pay to Bank a fee for such additional certificates of deposit in the
amount of $500 per certificate of deposit. Such additional certificates of
deposit pledged to Bank may be released by Bank so long as no Event of Default
exists at the time of such release and after giving effect to such release, the
outstanding balance of the line of credit does not exceed the Borrowing Base.

 

(b) Receivables.

 

5.2 Personal Property Supporting Guaranty. The obligations of each Guarantor to
the Bank will be secured by personal property each Guarantor now owns or will
own in the future as listed below. The collateral is further defined in security
agreements executed by each Guarantor.

 

6. DISBURSEMENTS, PAYMENTS AND COSTS

 

6.1 Requests for Credit. Each request for an extension of credit will be made in
writing in a manner acceptable to the Bank, or by another means acceptable to
the Bank.

 

15



--------------------------------------------------------------------------------

6.2 Disbursements and Payments.

 

(a) Each payment by the Borrower will be made in immediately available funds by
direct debit to a deposit account as specified below or, for payments not
required to be made by direct debit, by mail to the address shown on the
Borrower’s statement or at one of the Bank’s banking centers in the United
States.

 

(b) Each disbursement by the Bank and each payment by the Borrower will be
evidenced by records kept by the Bank. In addition, the Bank may, at its
discretion, require the Borrower to sign one or more promissory notes.

 

6.3 Telephone and Telefax Authorization.

 

(a) The Bank may honor telephone or telefax instructions for advances or
repayments or for the designation of optional interest rates and telefax
requests for the issuance of letters of credit given, or purported to be given,
by any one of the individuals authorized to sign loan agreements on behalf of
the Borrower, or any other individual designated by any one of such authorized
signers.

 

(b) Advances will be deposited in and repayments will be withdrawn from the
Borrower’s account number 14969-01000 or such other of the Borrower’s accounts
with the Bank as designated in writing by the Borrower.

 

(c) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any individual authorized
by the Borrower to give such instructions. This paragraph will survive this
Agreement’s termination, and will benefit the Bank and its officers, employees,
and agents.

 

6.4 Direct Debit (Pre-Billing).

 

(a) The Borrower agrees that the Bank will debit the Borrower’s deposit account
number 14969-01000 or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower (the “Designated Account”) on the date
each payment of principal and interest and any fees from the Borrower becomes
due (the “Due Date”). If the due date is not a banking day, the Designated
Account will be debited on the next Banking Day.

 

(b) Prior to each Due Date, the Bank will mail to the Borrower a statement of
the amounts that will be due on that Due Date (the “Billed Amount”). The bill
will be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculation will be made on the assumption that no new extensions
of credit or payments will be made between the date of the billing statement and
the Due Date, and that there will be no changes in the applicable interest rate.

 

(c) The Bank will debit the Designated Account for the Billed Amount, regardless
of the actual amount due on that date (the “Accrued Amount”). If the

 

16



--------------------------------------------------------------------------------

Billed Amount debited to the Designated Account differs from the Accrued Amount,
the discrepancy will be treated as follows:

 

(i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

 

(ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

 

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

 

(d) The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.

 

6.5 Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.

 

6.6 Taxes. If any payments to the Bank under this Agreement are made from
outside the United States, the Borrower will not deduct any foreign taxes from
any payments it makes to the Bank. If any such taxes are imposed on any payments
made by the Borrower (including payments under this paragraph), the Borrower
will pay the taxes and will also pay to the Bank, at the time interest is paid,
any additional amount which the Bank specifies as necessary to preserve the
after-tax yield the Bank would have received if such taxes had not been imposed.
The Borrower will confirm that it has paid the taxes by giving the Bank official
tax receipts (or notarized copies) within 30 days after the due date. However,
the Borrower will not pay the Bank’s net income taxes.

 

6.7 Additional Costs. The Borrower will pay the Bank, on demand, for the Bank’s
costs or losses arising from any statute or regulation, or any request or
requirement of a regulatory agency which is applicable to all national banks or
a class of all national banks. The costs and losses will be allocated to the
loan in a manner determined by the Bank, using any reasonable method. The costs
include the following:

 

(a) any reserve or deposit requirements; and

 

17



--------------------------------------------------------------------------------

(b) any capital requirements relating to the Bank’s assets and commitments for
credit.

 

6.8 Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used.

 

6.9 Default Rate. Upon the occurrence of any default under this Agreement,
principal amounts outstanding under this Agreement will, at the option of the
Bank, bear interest at the Bank’s Prime Rate plus 2.00 percentage points. This
will not constitute a waiver of any default.

 

6.10 Interest Compounding. At the Bank’s sole option in each instance, any
interest, fees or costs which are not paid when due under this Agreement shall
bear interest from the due date at the Bank’s Prime Rate plus 2 percentage
points. This may result in compounding of interest.

 

6.11 Overdrafts. At the Bank’s sole option in each instance, the Bank may do one
of the following:

 

(a) The Bank may make advances under this Agreement to prevent or cover an
overdraft on any account of the Borrower with the Bank. Each such advance will
accrue interest from the date of the advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in this
Agreement.

 

(b) The Bank may reduce the amount of credit otherwise available under this
Agreement by the amount of any overdraft on any account of the Borrower with the
Bank.

 

This paragraph shall not be deemed to authorize the Borrower to create
overdrafts on any of the Borrower’s accounts with the Bank.

 

7. CONDITIONS

 

The Bank must receive the following items, in form and content acceptable to the
Bank, before it is required to extend any credit to the Borrower under this
Agreement:

 

7.1 Authorizations. Evidence that the execution, delivery and performance by
each Loan Party of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.

 

7.2 Governing Documents. A copy of the Borrower’s articles of incorporation.

 

7.3 Security Agreements. Signed original security agreements, assignments which
the Bank requires.

 

18



--------------------------------------------------------------------------------

7.4 Perfection and Evidence of Priority. Financing statements and fixture
filings (and any collateral in which the Bank requires a possessory security
interest), together with evidence that the security interests and liens in favor
of the Bank are valid, enforceable, and prior to all others’ rights and
interests, except those the Bank consents to in writing.

 

7.5 Guaranty. Guaranty signed by each Guarantor.

 

7.6 Insurance. Evidence of insurance coverage, as required in the “Covenants”
section of this Agreement.

 

7.7 Payment of Fees. Payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”

 

7.8 Legal Opinion. A legal opinion from Cosmas N. Lykos, General Counsel of the
Borrower, in form and substance satisfactory to Bank and its counsel.

 

7.9 Other Items. Any other items that the Bank reasonably requires.

 

8. REPRESENTATIONS AND WARRANTIES

 

The Borrower makes the following representations and warranties on and as of the
date hereof and as of the date of each request for an extension of credit
hereunder:

 

8.1 Organization of Borrower. Each Loan Party is a corporation, duly formed and
existing under the laws of the state where organized.

 

8.2 Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

 

8.3 Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered by each Loan Party, will be similarly legal, valid, binding and
enforceable.

 

8.4 Good Standing. In each state in which any Loan Party does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

8.5 No Conflicts. This Agreement and any other loan document to which each Loan
Party is a party, does not conflict with any law, agreement, or obligation by
which such Loan Party is bound.

 

8.6 Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to give the Bank accurate
knowledge of the Borrower’s (and any guarantor’s) financial condition, including
all

 

19



--------------------------------------------------------------------------------

material contingent liabilities in form and content required by the Bank, and in
compliance with all government regulations that apply. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower or the Borrower and its Subsidiaries
(taken as a whole).

 

8.7 Lawsuits. There is no lawsuit, tax claim or other dispute pending or to the
Borrower’s knowledge threatened against the Borrower and its Subsidiaries which,
reasonably could be expected to impair the Borrower’s financial condition or
ability to repay the loan, except as have been disclosed in writing to the Bank.

 

8.8 Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except as permitted hereby or by the Bank in writing.

 

8.9 Permits, Franchises. Each Loan Party possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged, except to the extent the
failure to possess any such permits, memberships, franchises, contracts,
licenses or rights could not reasonably be expected to result in a Material
Adverse Effect.

 

8.10 Other Obligations. Neither the Borrower nor any guarantor is in default on
any obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

 

8.11 Income Tax Matters. The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for any year.

 

8.12 No Tax Avoidance Plan. The Borrower’s obtaining of credit from the Bank
under this Agreement does not have as a principal purpose the avoidance of U.S.
withholding taxes.

 

8.13 No Event of Default. There is no event which is, or with notice or lapse of
time or both would be, a default under this Agreement.

 

8.14 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

 

8.15 ERISA Plans.

 

(a) Each Plan (other than a multi-employer plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state law. Each Plan has received a favorable determination letter
from the IRS and to the best knowledge of the Borrower, nothing has occurred
which would cause the loss of such qualification. The Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any liability with respect to
any Plan under Title IV of ERISA.

 

20



--------------------------------------------------------------------------------

(b) There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a material adverse effect.

 

(c) With respect to any Plan subject to Title IV of ERISA:

 

(i) No reportable event has occurred under Section 4043(c) of ERISA for which
the PBGC requires 30-day notice.

 

(ii) No action by the Borrower or any ERISA Affiliate to terminate or withdraw
from any Plan has been taken and no notice of intent to terminate a Plan has
been filed under Section 4041 of ERISA.

 

(iii) No termination proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding.

 

(d) The following terms have the meanings indicated for purposes of this
Agreement:

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(ii) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(iii) “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code.

 

(iv) “PBGC” means the Pension Benefit Guaranty Corporation.

 

(v) “Plan” means a pension, profit-sharing, or stock bonus plan intended to
qualify under Section 401(a) of the Code, maintained or contributed to by the
Borrower or any ERISA Affiliate, including any multi-employer plan within the
meaning of Section 4001(a)(3) of ERISA.

 

8.16 Location of Borrower. The Borrower’s place of business (or, if the Borrower
has more than one place of business, its chief executive office) is located at
the address listed under the Borrower’s signature on this Agreement.

 

8.17 Environmental Matters. The Borrower (a) is not in violation of any health,
safety, or environmental law or regulation regarding hazardous substances and
(b) is not the subject of any claim, proceeding, notice, or other communication
regarding hazardous substances. “Hazardous substances” means any substance,
material or waste that is or becomes designated or regulated as “toxic,”
“hazardous,” “pollutant,” or

 

21



--------------------------------------------------------------------------------

“contaminant” or a similar designation or regulation under any federal, state or
local law (whether under common law, statute, regulation or otherwise) or
judicial or administrative interpretation of such, including without limitation
petroleum or natural gas.

 

9. COVENANTS

 

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

 

9.1 Use of Proceeds. To use the proceeds of the credit only for general working
capital and capital expenditures, (including the issuance of standby letters of
credit), and for other lawful corporate purposes.

 

9.2 Financial Information. To provide the following financial information and
statements in form and content reasonably acceptable to the Bank, and such
additional information as reasonably requested by the Bank from time to time:

 

(a) Within 120 days of the Borrower’s fiscal year end, the Borrower’s annual
financial statements. These financial statements must be audited with an
unqualified opinion by a Certified Public Accountant reasonably acceptable to
the Bank. These financial statements shall be prepared on a consolidated basis.

 

(b) Within 45 days of the period’s end, (other than in respect of a fiscal year
end period), the Borrower’s quarterly financial statements, certified and dated
by an authorized financial officer of the Borrower. These financial statements
may be prepared by Borrower and shall be prepared on a consolidated basis.

 

(c) Within the periods provided in (a) and (b) above, a compliance certificate
of the Borrower signed by an authorized financial officer of the Borrower
setting forth (i) the information and computations (in sufficient detail) to
establish that the Borrower is in compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement and, if any such default exists, specifying the nature thereof and the
action the Borrower is taking and proposes to take with respect thereto.

 

(d) Within 120 days of the Borrower’s fiscal year end, the Borrower’s financial
projections or budget by quarter for the following fiscal year.

 

(e) A borrowing base certificate substantially in the form of Exhibit A hereto,
setting forth the amount of Acceptable Receivables as of the last day of each
month within twenty (20) days after month end, including a summary aging
schedule, and, upon the Bank’s request, copies of the invoices or the record of
invoices from the Borrower’s sales journal for such Acceptable Receivables,
copies of the delivery receipts, purchase orders, shipping instructions, bills
of lading and other documentation pertaining to such Acceptable Receivables, and
copies of the cash receipts journal pertaining to the

 

22



--------------------------------------------------------------------------------

borrowing base certificate. For the purposes of calculating the Borrowing Base,
the borrowing base certificate delivered at the end of each March, June,
September and December will provide actual ineligibles, while interim monthly
certificates will deduct, as an assumed ineligible percentage, 20% from gross
receivables; provided, however, the Bank may, in its sole discretion upon
written notice to the Borrower, reset the interim monthly assumed ineligible
percentage to the actual quarter end ineligible percentage.

 

(f) Within 120 days of the Borrower’s fiscal year-end, a copy of the Borrower’s
current insurance policy evidencing re-insurance coverage of workers’
compensation claims in excess of $750,000 per occurrence from an insurance
company reasonably acceptable to the Bank, with an A.M. Best rating of not less
than “A.”

 

(g) Within 90 days of the Borrower’s fiscal year end, if requested by the Bank,
a company prepared workers’ compensation report stating, on a policy year or
fiscal year basis, gross wages, claims filed, claims experience and losses as a
percentage of temporary employer payroll by policy year.

 

(h) Promptly upon the Bank’s request, such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
and as to each guarantor of the Borrower’s obligations to the Bank as the Bank
may reasonably request.

 

9.3 Profitability.

 

(a) For fiscal year 2004: not to incur on a consolidated basis, net losses
before taxes (including extraordinary losses and negative accounting adjustment,
but excluding extraordinary gains and positive accounting adjustments) not to
exceed (i) Four Million Five Hundred Thousand Dollars ($4,500,000) for each
fiscal quarter, and (ii) Eight Million Five Hundred Thousand Dollars
($8,500,000) on a fiscal year-to-date basis.

 

(b) For fiscal year 2005: not to incur on a consolidated basis, net losses
before taxes (including extraordinary losses and negative accounting
adjustments, but excluding extraordinary gains and positive adjustments) not to
exceed Three Million Dollars ($3,000,000) at any time (whether determined on a
quarterly or fiscal-year-to-date basis).

 

(c) For the purposes of this Section 9.3 and notwithstanding anything set forth
in the preceding clauses (a) or (b), during any quarterly period, extraordinary
gains can offset extraordinary losses and positive dollar accounting adjustments
can offset negative accounting adjustments.

 

9.4 Capital Expenditures. Not to spend or incur obligations (including the total
amount of any capital leases) to acquire fixed assets of more than Three Million
Five Hundred Thousand Dollars ($3,500,000) in any single fiscal year on a
consolidated basis.

 

23



--------------------------------------------------------------------------------

9.5 Liens. Not to create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens in favor of the Bank;

 

(b) Liens existing on the date hereof and listed on Schedule 9.5 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 9.7(b);

 

(c) Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(e) pledges or deposits in the ordinary course of business in connection with
unemployment insurance and other social security legislation, other than any
Lien imposed by ERISA;

 

(f) Existing pledges or deposits in connection with workers compensation in the
aggregate amount of $25,000,000, provided that no additional cash pledges for
workers compensation are permitted.

 

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(i) Liens securing judgments for the payment of money not constituting an Event
of Default or securing appeal or other surety bonds related to such judgments;

 

(j) Liens securing Indebtedness permitted under Section 9.7(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not

 

24



--------------------------------------------------------------------------------

exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

 

9.6 Investments. Not to make any Investments, except:

 

(a) Investments held by the Borrower or such Subsidiary as permitted under
Schedule 9.6;

 

(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $250,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(c) Investments of the Borrower in any Guarantor and Investments of any
Guarantor in the Borrower or in another Guarantor;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) Guarantees permitted by Section 9.7;

 

(f) Acceptable Acquisitions; and

 

(g) other Investments not exceeding $1,000,000 in the aggregate in any fiscal
year of the Borrower.

 

9.7 Indebtedness. Not to create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness under this Agreement;

 

(b) Indebtedness outstanding on the date hereof and listed on Schedule 9.7 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c) Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;

 

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or

 

25



--------------------------------------------------------------------------------

property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation or
taking a “market view;” and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 9.5(i); provided, however, that the aggregate amount of all
such Indebtedness at any one time outstanding shall not exceed $5,000,000; and

 

(f) Indebtedness in an aggregate principal amount not to exceed $1,000,000 at
any time outstanding.

 

9.8 Notices to Bank. To promptly notify the Bank in writing of:

 

(a) any lawsuit over One Million Dollars ($1,000,000) against the Borrower or
any guarantor.

 

(b) any substantial dispute between the Borrower (or any guarantor) and any
government authority.

 

(c) any event of default under this Agreement, or any event which, with notice
or lapse of time or both, would constitute an event of default.

 

(d) any material adverse change in the Borrower’s (or any guarantor’s) business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 

(e) any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business.

 

(f) any actual material contingent liabilities of the Borrower (or any
guarantor), and any such contingent liabilities which are reasonably
foreseeable, where such liabilities are in excess of One Million Dollars
($1,000,000) in the aggregate.

 

9.9 Books and Records. To maintain adequate books and records.

 

9.10 Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records so long as the Borrower is permitted to be
involved in such discussions regarding the Bank’s requests for Borrower
information; provided that if an Event of Default exists and is continuing, Bank
is not required to provide any notice to Borrower and may exercise its right
under this Section 9.10 whether or not Borrower is involved in the discussions
regarding the Bank’s request for Borrower information.

 

26



--------------------------------------------------------------------------------

9.11 Compliance with Laws. To comply with the laws (including any fictitious
name statute), regulations, and orders of any government body with authority
over the Borrower’s business, except to the extent the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

 

9.12 Preservation of Rights. To maintain and preserve all rights, privileges,
and franchises the Borrower now has.

 

9.13 Maintenance of Properties. To make any repairs, renewals, or replacements
to keep the Borrower’s properties in good working condition, ordinary wear and
tear excepted.

 

9.14 Perfection of Liens. To help the Bank perfect and protect its security
interests and liens, and reimburse it for related costs it incurs to protect its
security interests and liens.

 

9.15 Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

 

9.16 Insurance.

 

(a) General Business Insurance. To maintain insurance as is usual for the
business it is in.

 

(b) Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank
a copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 

9.17 Additional Negative Covenants. Not to, without the Bank’s written consent:

 

(a) engage in any business activities substantially different from or reasonably
related to the Borrower’s present business.

 

(b) liquidate or dissolve the Borrower’s business.

 

(c) other than in connection with an Acceptable Acquisition, enter into any
consolidation, merger, or other combination, or become a partner in a
partnership, a member of a joint venture, or a member of a limited liability
company at a cost to Borrower in excess of $1,000,000 in the aggregate. Any sums
expended by Borrower under this Section 9.17(c) shall reduce the limitation
provided under Section 9.6(g) by such sums expended.

 

(d) sell, assign, lease, transfer or otherwise dispose of any assets in excess
of Two Million Dollars ($2,000,000), or enter into any agreement to do so.

 

(e) enter into any sale and leaseback agreement covering any of its fixed
assets.

 

27



--------------------------------------------------------------------------------

(f) make any Acquisitions; provided, however, that the Borrower may make any
Acceptable Acquisition.

 

9.18 Additional Guarantors. To notify the Bank at the time that any Person
becomes a Material Subsidiary, and promptly thereafter (and in any event within
30 days, cause such Person to (a) become a Guarantor by executing and delivering
to the Bank a counterpart of the guaranty or such other document, including
security agreements as required by the Bank and (b) deliver such evidence as
required by the Bank as to the due authorization, validity, binding effect and
enforceability of the documentation referred to in clause (a), all in form,
content and scope reasonably acceptable to the Bank.

 

10. HAZARDOUS SUBSTANCES

 

10.1 Indemnity Regarding Hazardous Substances. The Borrower will indemnify and
hold harmless the Bank from any loss or liability the Bank incurs in connection
with or as a result of this Agreement, which directly or indirectly arises out
of the use, generation, manufacture, production, storage, release, threatened
release, discharge, disposal or presence of a hazardous substance. This
indemnity will apply whether the hazardous substance is on, under or about the
Borrower’s property or operations or property leased to the Borrower. The
indemnity includes but is not limited to attorneys’ fees (including the
reasonable estimate of the allocated cost of in-house counsel). The indemnity
extends to the Bank, its parent, subsidiaries and all of their directors,
officers, employees, agents, successors, attorneys and assigns.

 

10.2 Definition of Hazardous Substances. “Hazardous substances” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or judicial or administrative interpretation
of such, including without limitation petroleum or natural gas. This indemnity
will survive repayment of the Borrower’s obligations to the Bank.

 

11. DEFAULT

 

If any of the following events occurs, the Bank may do one or more of the
following: declare the Borrower in default, stop making any additional credit
available to the Borrower, and require the Borrower to repay its entire debt
immediately and without prior notice. If an event of default occurs under the
paragraph entitled “Bankruptcy,” below, with respect to the Borrower, then the
entire debt outstanding under this Agreement will automatically be due
immediately.

 

11.1 Failure to Pay. The Borrower fails to make a payment under this Agreement
when due and, in the case of any payment in respect of interest or any fee
payable hereunder, such failure continues for three (3) business days.

 

28



--------------------------------------------------------------------------------

11.2 Lien Priority. The Bank fails to have an enforceable first lien (except for
any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).

 

11.3 False Information. The Borrower or any guarantor or any party pledging
collateral to the Bank (each an “Obligor”) has given the Bank materially false
or misleading information or representations.

 

11.4 Bankruptcy. The Borrower (or any Obligor) files a bankruptcy petition, a
bankruptcy petition is filed against the Borrower (or any Obligor) or the
Borrower (or any Obligor) or any general partner of the Borrower or any Obligor
makes a general assignment for the benefit of creditors, and, in the case of any
bankruptcy petition filed against the Borrower (or any Obligor), such petition
shall remain undismissed or unstayed for 60 days or more.

 

11.5 Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s (or any Obligor’s) business, or the business is
terminated.

 

11.6 Judgments. A final judgment or judgments for the payment of money in excess
of $500,000 in the aggregate at any time are outstanding against the Borrower
(or any Obligor) and the same are not, within 30 days after the entry thereof,
discharged or execution thereof stayed or bonded pending appeal, or such
judgments are not discharged prior to the expiration of any such stay.

 

11.7 Cross-default. Any default occurs under any agreement in connection with
any credit in excess of Five Hundred Thousand Dollars ($500,000) the Borrower
(or any Obligor) has obtained from anyone else or which the Borrower (or any
Obligor) has guaranteed.

 

11.8 Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.

 

11.9 Other Bank Agreements. The Borrower (or any Obligor) fails to meet the
conditions of, or fails to perform any obligation under any other agreement the
Borrower (or any Obligor) has with the Bank or any affiliate of the Bank.

 

11.10 Other Breach Under Agreement. The Borrower fails to meet the conditions
of, or fails to perform any obligation under, any term of this Agreement not
specifically referred to in this Article and, in the case of the failure to
comply with Sections 9.9, 9.11, 9.12, 9.13, such failure continues for a period
of 30 days following the earlier to occur of (x) the receipt of written notice
by the Borrower of such failure from the Bank or (y) the knowledge of such
failure by an officer of Borrower. This includes any failure or anticipated
failure by the Borrower to comply with any financial covenants set forth in this
Agreement, whether such failure is evidenced by financial statements delivered
to the Bank or is otherwise known to the Borrower or the Bank.

 

29



--------------------------------------------------------------------------------

11.11 Change of Control. There occurs any Change of Control with respect to the
Borrower.

 

12. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

12.1 GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

 

12.2 California Law. This Agreement is governed by California law.

 

12.3 Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign this loan, and may exchange financial information about the Borrower
with actual or potential participants or assignees; provided that such actual or
potential participants or assignees shall agree to treat all financial
information exchanged as confidential. If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.

 

12.4 Arbitration and Waiver of Jury Trial.

 

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to: (i)
this Agreement (including any renewals, extensions or modifications); or (ii)
any document related to this Agreement (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of the Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

 

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U. S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

 

(c) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph. In the event of any
inconsistency, the terms of this paragraph shall control.

 

(d) The arbitration shall be administered by JAMS and conducted in any U. S.
state where real or tangible personal property collateral for this credit is
located or if there is no such collateral, in California. All Claims shall be
determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety

 

30



--------------------------------------------------------------------------------

(90) days of commencement and the award of the arbitrator(s) shall be issued
within thirty (30) days of the close of the hearing. However, the arbitrator(s),
upon a showing of good cause, may extend the commencement of the hearing for up
to an additional sixty (60) days. The arbitrator(s) shall provide a concise
written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed and enforced.

 

(e) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

 

(f) This paragraph does not limit the right of the Borrower or the Bank to:

 

(i) exercise self-help remedies, such as but not limited to, setoff;

 

(ii) initiate judicial or nonjudicial foreclosure against any real or personal
property collateral;

 

(iii) exercise any judicial or power of sale rights, or

 

(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

(h) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

 

12.5 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

 

31



--------------------------------------------------------------------------------

12.6 Administration Costs. The Borrower shall pay the Bank for all reasonable
costs incurred by the Bank in connection with administering this Agreement.

 

12.7 Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.

 

12.8 One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

 

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

 

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit; and

 

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

 

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.

 

12.9 Disposition of Schedules, Reports, Etc. Delivered by Borrower. The Bank
will not be obligated to return any schedules, invoices, statements, budgets,
forecasts, reports or other papers delivered by the Borrower. The Bank will
destroy or otherwise dispose of such materials at such time as the Bank, in its
discretion, deems appropriate.

 

12.10 Verification of Receivables. The Bank may at any time, in the name of the
Borrower or if an Event of Default exists, in the name of the Bank, either
orally or in writing, request confirmation from any debtor of the current amount
and status of the accounts receivable upon which such debtor is obligated.

 

12.11 Waiver of Confidentiality. The Borrower authorizes the Bank to discuss the
Borrower’s financial affairs and business operations with any accountants,
auditors, business consultants, or other professional advisors employed by the
Borrower, and authorizes such parties to disclose to the Bank such financial and
business information or reports (including management letters) concerning the
Borrower as the Bank may request, in each case so long as the Borrower is
permitted to participate in such discussions

 

32



--------------------------------------------------------------------------------

and receives such disclosure requests; provided that if an Event of Default
exists and is continuing, Bank is not required to provide any notice to Borrower
and may exercise its rights under this Section 12.11 whether or not Borrower
participates in such discussions or receives such disclosure requests.

 

12.12 Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, (c) any claim, whether well-founded or otherwise, that there
has been a failure to comply with any law regulating the Borrower’s sales or
leases to or performance of services for debtors obligated upon the Borrower’s
accounts receivable and disclosures in connection therewith, and (d) any
litigation or proceeding related to or arising out of this Agreement, any such
document, any such credit, or any such claim, in each case excluding any claim
resulting from the gross negligence or willful misconduct of the Bank. This
indemnity includes but is not limited to attorneys’ fees (including the
allocated cost of in-house counsel). This indemnity extends to the Bank, its
parent, subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns. This indemnity will survive repayment of the
Borrower’s obligations to the Bank. All sums due to the Bank hereunder shall be
obligations of the Borrower, due and payable immediately without demand.

 

12.13 Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications sent by (a) first class
registered mail shall be deemed delivered on the earlier of actual receipt or on
the fourth business day after deposit in the U.S. mail, postage prepaid, (b)
overnight courier shall be deemed delivered on the next business day, and (c)
telecopy shall be deemed delivered when transmitted.

 

12.14 Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

 

12.15 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

 

 

33



--------------------------------------------------------------------------------

This Agreement is executed as of the date stated at the top of the first page.

 

Bank of America, N.A.       RemedyTemp, Inc. By:           By:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:           Name:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title:           Title:        

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Address where notices to the Bank are to be Sent:       Address where notices to
Borrower are to be Sent:

675 Anton Boulevard, 2nd Floor

Costa Mesa, CA 92626

Facsimile: (714) 850-6586

     

101 Enterprise

Aliso Viejo, California 92656

Facsimile: (949) 425-7800

 

34



--------------------------------------------------------------------------------

EXHIBIT A

 

REMEDYTEMP, INC.

BORROWING BASE CALCULATION

FOR THE PERIOD ENDING                     

(Attach completed Schedule of Ineligibles for periods ending March, June,
September and December.)

 

[A] CASH PLEDGED FOR REVOLVER

            

GROSS ACCOUNTS RECEIVABLE—  

                       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LESS: INELIGIBLES (Minimum 20%)

   20 %           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

a. Interim         %; See Note 1

            

b. Actual Quarter-end         %; See Note 2

            

INELIGIBLE ACCOUNTS RECEIVABLE

         —               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ELIGIBLE ACCOUNTS RECEIVABLE

         —               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ADVANCE RATE

   80 %           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

[B] ACCOUNTS RECEIVABLE AVAILABILITY

         —    

CASH + ACCOUNTS RECEIVABLE AVAILABILITY ( [ A ] + [ B ] )

         —               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Less: $5,000,000 Reserve

         (5,000,000 )

BORROWING BASE

         (5,000,000 )

REVOLVER AVAILABILITY (Lesser of Borrowing Base or $40,000,000 Commitment)

         40,000,000             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

less: LCs issued under the Revolver

            

less: Outstandings under the Revolver

         —    

TOTAL LCs + OUTSTANDINGS UNDER THE REVOLVER

         —    

Net Revolver Availability/<Overadvance>

         40,000,000  

 

35



--------------------------------------------------------------------------------

Note 1: Initial ineligible rate is 20%. This rate is subject to change, at
Bank’s sole discretion, with written notice to Borrower.

Rate change may be based on actual Ineligibles calculated during Quarter-end
periods.

 

Note 2: Schedule to calculate actual ineligibles is found on attached worksheet,
and must accompany Borrowing Base submitted to Bank for Quarter-end periods
(December, March, June, September).

 

36



--------------------------------------------------------------------------------

REMEDYTEMP, INC.

BORROWING BASE

SCHEDULE OF INELIGIBLES

FOR THE QUARTER ENDING                     

 

Include Summary A/R Aging

    

[ C ] GROSS ACCOUNTS RECEIVABLE AS OF MONTH-ENDING

         

--------------------------------------------------------------------------------

LESS: A/R Ineligibles

    

Contra Accounts

           —       

--------------------------------------------------------------------------------

Employee or Affiliates

   —       

--------------------------------------------------------------------------------

Government, State, County, City, Town or Municipality

   —       

--------------------------------------------------------------------------------

Foreign

   —       

--------------------------------------------------------------------------------

Past Dues—over 60-days from invoice date, or 30-days from due date

   —       

--------------------------------------------------------------------------------

50% Cross-Aged

   —       

--------------------------------------------------------------------------------

15% Concentration

   —       

--------------------------------------------------------------------------------

Accrued Payroll

   —       

--------------------------------------------------------------------------------

Accrued Gross Margin Split for Licensees

   —       

--------------------------------------------------------------------------------

Others

   —       

--------------------------------------------------------------------------------

Others

   —       

--------------------------------------------------------------------------------

[ D ] TOTAL A/R INELIGIBLES

         

--------------------------------------------------------------------------------

% RATE OF INELIGIBLES ( [ D ] to [ C ] )

    

 

 

37